        Case 1:12-cr-00269-JGK Document 249 Filed 07/16/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :          AMENDED PRELIMINARY
          - v. -                             ORDER OF FORFEITURE/
                                  :          MONEY JUDGMENT
OSVALDO RIVERA-RODRIGUEZ,
    a/k/a “Barriguita,”           :          S2 12 Cr. 269 (JGK)

                   Defendant.     :
- - - - - - - - - - - - - - - - - x

              WHEREAS, on or about February 11, 2013, OSVALDO RIVERA-

RODRIGQUEZ, a/k/a “Barriguita” (the “defendant”), and another,

were charged in a five-count Indictment, S2 12 Cr. 269 (JGK) (the

“Indictment”), with participating in a robbery conspiracy, in

violation of Title 18, United States Code, Section 1951 (Count

One); participating in a robbery, in violation of Title 18, United

States Code, Section 1951 (Count Two); possessing and brandishing,

and aiding and abetting the possession and brandishing, of a

firearm in connection with the robbery conspiracy, in violation of

Title   18,    United   States   Code,   Section   924(c)   (Count   Three);

possessing and brandishing, and aiding and abetting the possession

and brandishing, of a firearm in connection with the robbery, in

violation of Title 18, United States Code, Section 924(c) (Count

Four); and participating in a conspiracy to distribute and possess

with intent to distribute five kilograms or more of cocaine, in

violation of Title 21, United States Code, Section 846 and 841

(b)(1)(A) (Count Five);
      Case 1:12-cr-00269-JGK Document 249 Filed 07/16/20 Page 2 of 6



          WHEREAS, the Indictment included a forfeiture allegation

as to Counts One and Two of the Indictment seeking forfeiture to

the United States, pursuant to Title 18, United States Code,

Section 981 (a)(1)(C) and Title 28, United States Code, Section

2461, of all property, real and personal, that constitutes or is

derived from proceeds traceable to the commission of one or more

of the offenses charged in Counts One and Two of the Indictment;

          WHEREAS, the Indictment included a second forfeiture

allegation as to Count Five of the Indictment seeking forfeiture

to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting or derived from

any proceeds the defendant obtained directly or indirectly as a

result of the offense charged in Count Five of the Indictment and

any and all property used or intended to be used in any manner or

part to commit and to facilitate the commission of the offense

charged in Count Five of the Indictment;

          WHEREAS, on or about January 31, 2014, the defendant

pled guilty to Counts Two, Four, and Five of the Indictment,

pursuant to a plea agreement with the Government, wherein the

defendant admitted the forfeiture allegations with respects to

Counts Two and Five of the Indictment, and agreed to forfeit to

the United States: (i) pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section
                                    2
      Case 1:12-cr-00269-JGK Document 249 Filed 07/16/20 Page 3 of 6



2461, all property, real and personal, that constitutes or is

derived from proceeds traceable to the commission of the offense

charged in Count Two of the Indictment, including $27,000 in United

States currency, constituting the proceeds obtained as a result of

the offense charged in Count Two of the Indictment; and (ii)

pursuant to Title 21, United States Code, Section 853, and Title

28, United States Code, Section 2461, any and all property the

defendant obtained from or used to facilitate the offense charged

in Count Five of the Indictment;

             WHEREAS, on or about June 7, 2018, the Court entered a

Consent   Preliminary   Order   of   Forfeiture/Money    Judgment      which

ordered, among other things, that a money judgment in the amount

of $27,000 in United States currency be entered against the

defendant;

             WHEREAS, on or about May 13, 2020, the Court of Appeals

remanded this matter to, inter alia, determine the forfeiture

amount consistent with the holding in United States v. Honeycutt,

137 U.S. 1626 (2017);

             WHEREAS, the Government seeks a money judgment in the

amount of $4,500 in United States currency pursuant to          Title 18,

United States Code, Section 981 (a)(1)(C) and Title 28, United

States Code, Section 2461, representing the amount of proceeds



                                     3
        Case 1:12-cr-00269-JGK Document 249 Filed 07/16/20 Page 4 of 6



traceable to the offense charged in Count Two of the Indictment

that the defendant personally obtained; and

             WHEREAS, the Court finds that, as a result of acts and/or

omissions of the defendant, the proceeds traceable to the offense

charged    in     Count   Two    of     the       Indictment   that   the    defendant

personally obtained cannot be located upon the exercise of due

diligence.

             NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED

THAT:

             1.     As a result of the offense charged in Count Two of

the Indictment, to which the defendant pled guilty, a money

judgment in the amount of $4,500 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count Two of the Indictment that the

defendant    personally         obtained,         shall   be   entered   against    the

defendant.

             2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal        Procedure,       this     Amended         Preliminary       Order    of

Forfeiture/Money Judgment is final as to the defendant, OSVALDO

RIVERA-RODRIGUEZ, and shall be deemed part of the sentence of the

defendant, and shall be included in the judgment of conviction

therewith.



                                              4
        Case 1:12-cr-00269-JGK Document 249 Filed 07/16/20 Page 5 of 6



              3.    All payments on the outstanding Money Judgment

shall be made by postal money order, bank or certified check, made

payable to the “United States Marshals Service” and delivered by

mail to the United States Attorney’s Office, Southern District of

New   York,     Attn:    Money   Laundering   and   Transnational   Criminal

Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

              4.    The United States Marshals Service or its designee

is authorized to deposit the payments on the Money Judgment in the

Asset Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

              5.    Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

              6.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal Procedure, upon entry of this Amended Preliminary Order

of Forfeiture/Money Judgment, the United States Attorney’s Office

is authorized to conduct any discovery needed to identify, locate

or    dispose      of   forfeitable   property,     including   depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.



                                       5
Case 1:12-cr-00269-JGK Document 249 Filed 07/16/20 Page 6 of 6
